Citation Nr: 0837208	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge at a videoconference Board hearing in July 2008.  

The Board observes that, in a May 1996 rating decision, the 
RO denied the veteran's claim of service connection for a 
left hip disorder.  The veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  
The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  It appears that, in the March 2006 
Statement of the Case, the RO essentially reopened this claim 
and denied it on the merits.  Therefore, although the RO has 
reviewed the veteran's service connection claim for a left 
hip disorder on a de novo basis, the issue is as stated on 
the title page.  

Regardless of the RO's reopening of the claim for service 
connection for a left hip disorder, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The RO denied service connection for a left hip disorder 
in a May 1996 rating decision.

2.  New and material evidence has been received since May 
1996 in support of the veteran's claim of service connection 
for a left hip disorder.

3.  There is no competent medical evidence linking the 
veteran's current avascular necrosis with degenerative 
arthritis of the left hip (claimed as a left hip disorder) 
and active service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  Evidence received since the May 1996 RO decision in 
support of the claim of service connection for a left hip 
disorder is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's avascular necrosis with degenerative 
arthritis of the left hip was not incurred in service nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In a letter issued in July 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service, noted 
other types of evidence the veteran could submit in support 
of his claims, and informed the veteran of when and where to 
send the evidence.  The veteran also was informed that his 
claim for service connection for a left hip disorder was 
previously denied in a May 1996 rating decision and noted 
that the veteran must submit new and material evidence to 
reopen his previously denied claim.  After consideration of 
the content of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for avascular 
necrosis with degenerative arthritis of the left hip (claimed 
as a left hip disorder). Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the July 2005 letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, the appellant has been represented by 
a veteran's service organization throughout the adjudication 
of this claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).
 
With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2005 letter was issued to the appellant and his service 
representative prior to the December 2005 rating decision 
which denied the benefit sought on appeal; thus, this notice 
was timely.  
  
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
his left hip disorder, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

In May 1996, the RO denied the veteran's claim of service 
connection for a left hip disorder.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not appeal this decision, the May 
1996 RO decision became final.

The claim of service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder) may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his previously 
denied claim of service connection for avascular necrosis 
with degenerative arthritis of the left hip (claimed as a 
left hip disorder) in April 2005.  New and material evidence 
is defined by regulation, see 38 C.F.R. § 3.156, which VA 
amended in 2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  The amended version of 38 C.F.R. § 3.156(a), however, 
is applicable only to claims filed on or after August 29, 
2001.  Because the veteran filed this application to reopen 
his claim of service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder) in April 2005, the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The newly submitted evidence consists of private medical 
evidence dated from June 2003 to May 2005 showing a diagnosis 
of avascular necrosis with degenerative arthritis of the left 
hip and a report of VA examination in October 2005.  

VA examination in October 2005 also showed a diagnosis of 
avascular necrosis and degenerative arthritis of the left 
hip.  The VA examiner opined that the veteran's current 
avascular necrosis of the left femoral head was less likely 
than not secondary to his in-service left adductor muscle 
strain or tension fascia lata syndrome.  The examiner noted 
that such conditions resolve with rest and decreased 
activity.  The examiner noted that the veteran was seen on 
several occasions for left hip pain but the radiographic 
findings were negative.  In addition, there was no history of 
fracture that would have caused this while in service.  The 
examiner noted that the veteran denied any recent injury 
which could have caused this condition.  If traumatic, the 
veteran's current condition could have been the result of 
recent trauma and not trauma that happened more than eight 
years earlier while still in service.  If of non-traumatic 
etiology (i.e., alcohol use, cigarette smoking, 
corticosteroid administration, radiation, chronic renal 
failure, SLE, HIV, thrombophlebitis, intravascular 
coagulation, or idiopathic) then this could not have been 
caused by the veteran's in-service complaints of left hip 
pain.

With respect to the veteran's application to reopen his 
previously denied claim of service connection for avascular 
necrosis with degenerative arthritis of the left hip (claimed 
as a left hip disorder), the Board finds that the evidence 
which was of record in May 1996 did not show any complaints 
of or treatment for a current left hip disorder which could 
be related to active service.  The veteran now has submitted 
such evidence.  Specifically, the private medical evidence 
and the October 2005 VA examination show a current left hip 
disorder.  Such information must be presumed credible for the 
purposes of reopening the veteran's service connection claim 
for avascular necrosis with degenerative arthritis of the 
left hip.  See Justus, 3 Vet. App. at 513.  Because the newly 
submitted evidence raises a reasonable possibility that the 
veteran's avascular necrosis with degenerative arthritis of 
the left hip may be related to active service, the Board 
finds that this evidence is new and material.  This evidence 
was not previously submitted to agency decision makers, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder), and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder) is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for avascular necrosis with degenerative arthritis of the 
left hip (claimed as a left hip disorder), the Board must 
adjudicate this claim on the merits.    
  
Service Connection

The veteran contends that he injured his left hip while 
running in service and that he has suffered continued pain in 
his left hip since service.  The veteran notes that there was 
no finding of avascular necrosis with degenerative arthritis 
of the left hip in service but contends that his current left 
hip disorder was misdiagnosed in service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, certain chronic diseases, including arthritis 
and other organic diseases of the nervous system, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the veteran first 
complained of left hip pain in December 1993.  At that time, 
the veteran reported that he had been experiencing left hip 
pain for approximately one month.  The impression was left 
adductor muscle strain.  The veteran complained of left hip 
pain on several more occasions during his service.  
Specifically, in June 1995, the veteran complained of left 
hip pain for approximately the past year and a half.  X-rays 
were within normal limits and the impression was TFL (tension 
fascia lata) syndrome.  During his February 1996 separation 
examination, the veteran complained of left hip pain for the 
past two and a half years but physical examination of the 
lower extremities and musculoskeletal system was normal.

As noted above, private medical evidence dated from June 2003 
to May 2005 showing a diagnosis of avascular necrosis with 
degenerative arthritis of the left hip.  

VA examination in October 2005 showed a diagnosis of 
avascular necrosis and degenerative arthritis of the left 
hip.  The VA examiner opined that the current findings of 
avascular necrosis of the left femoral head were less likely 
than not secondary to the in-service finding of left adductor 
muscle strain or tension fascia lata syndrome.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
avascular necrosis with degenerative arthritis of the left 
hip.  First, there is no evidence of arthritis of the left 
hip during active service or within the first post-service 
year; thus, service connection for a left hip disorder must 
be denied on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.  The claim also must be denied on 
a direct service connection basis.  The October 2005 VA 
examiner reviewed the veteran's service treatment records and 
specifically opined that the veteran's avascular necrosis 
with degenerative arthritis of the left hip was not related 
to service.  There is no competent contrary medical opinion 
of record.  Absent competent evidence, to include a medical 
nexus opinion, relating the veteran's current avascular 
necrosis with degenerative arthritis of the left hip to 
active service, the Board finds that service connection is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim for 
service connection for avascular necrosis with degenerative 
arthritis of the left hip (claimed as a left hip disorder) is 
reopened; the appeal is granted to this extent only.   

Entitlement to service connection for avascular necrosis with 
degenerative arthritis of the left hip (claimed as a left hip 
disorder) is denied.




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


